Porter, J.
delivered the opinion of the The plaintiff claims sixteen hundred dollars from the defendant for his wages as an overseer on the estate of the insolvent. The general issue and the prescription of one and three years, is pleaded.
The facts proved, fully establish the justice of the plaintiff’s claim. The argument in this court has turned wholly on the plea of prescription ; the defendant contends that the plaintiff falls within the denomination of “domestics” spoken of in the 77th article of the old code, “ who let their services by the year.” C. Codef 488, art. 77.
We are of a different opinion; the word domestics applies to those servants who are employed in the house, and not to those who are engaged in conducting and managing the affairs of a plantation.
It is therefore ordered, adjudged and decreed, that the judgment of the court of probates be affirmed with costs.